Case 9:18-cv-80176-BB Document 324-3 Entered on FLSD Docket 12/09/2019 Page 1 of 4
Case 3:02-cv-01152-M Document 832 Filed 07/24/17 Page4of?7 PagelD 43932

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE ERICA P. JOHN FUND, INC., et al., On
Behalf of Itself and All Others Similarly Situated,

CIVIL ACTION NO.: 3:02-CV-1152-M
Plaintiff,

VS.
CLASS ACTION

HALLIBURTON COMPANY and DAVID J.
LESAR,

Defendants.

 

 

SUPPLEMENTAL DECLARATION OF CARL E. GOLDFARB ON BEHALF OF
BOIES SCHILLER FLEXNER LLP IN SUPPORT OF AWARD OF
ATTORNEYS’ FEES AND EXPENSES

I, Carl E. Goldfarb, hereby declare as follows:

1, I am an attorney duly licensed to practice law in the State of Florida and am a
partner with the law firm of Boies Schiller Flexner LLP (“BSF”), court-appointed Lead Counsel
for the Plaintiff and the Class. I am admitted in this case pro hac vice. The matters stated herein
are based on my personal knowledge and records maintained by my law firm, and if called upon
to testify, I could and would testify competently thereto. I submit this supplemental declaration
in support of an award of attorneys’ fees and reimbursement of litigation expenses in connection
with services rendered by BSF in this action.

2. In my declaration submitted on July 3, 2017, I inadvertently failed to exclude the

time BSF spent on its application for fees. The lodestar for the 256.3 hours of work on fees was

$180,005, which reduces BSF’s compensable lodestar to $26,558,485.50 and Class Counsel’s

Supp. App. 001
Case 9:18-cv-80176-BB Document 324-3 Entered on FLSD Docket 12/09/2019 Page 2 of 4
Case 3:02-cv-01152-M Document 832 Filed 07/24/17 Page5of?7 PagelD 43933

lodestar to $42,943,955. The requested fee of $33,333,333.00 is now 0.78 of Class Counsel’s
collective lodestar (rounded up from 0.776).

3. Here is a revised chart replacing the chart in my July 3, 2017 declaration. Based
on contemporaneous time records, BSF has invested over 42,233.4 hours of attorney and
paralegal time valued at $26,558,485.50 at current rates through June 26, 2017.' The table

below breaks down the firm time and lodestar on an individual basis:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Hours Rate 2017 Lodestar
Andrew Adler (A) 726.5 770 $559,405.00
Christopher Arborn (PL) 109.6 310 $33,976.00
Justin Arborn (A) 120.4 540 $65,016.00
Anthony Arsali (A) 34.1 420 $14,322.00
Sashi Bach (P) 622.9 890 $554,381.00
Laura Benvenuto (P) 99.8 350 $34,930.00
Amber Birtcher (PL) 326.9 130 $42,497.00
David Boies (P) 301.8 1,650.00 $497,970.00
Caryl L. Boies (P) 1,312.10 670 $879,107.00
David Boies IV (PL) 40.3 260 $10,478.00
Michael Bonner (SA) 279.8 310 $86,738.00
Ellen Boyd (SA) 172.7 170 $29,359.00
Ellen Brockman (OC) 206.4 870 $179,568.00
Michael H. Calvin (PL) 2,612.40 330 $862,092.00
James Catania (PL) 39.1 130 $5,083.00
Daniil Chernichenko (PL) 123.9 260 $32,214.00
Scott Crespo (PL) 38.2 160 $6,112.00
Daniel Crispino (SA) 20.4 370 $7,548.00
Ashanti Decker (A) 204.9 440 $90,156.00
Adam Deckinger (A) 277.6 650 $180,440.00
Hampton Dellinger (P) 28.1 1,180.00 $33,158.00
Duncan Dwyer (PL) 71.7 190 $13,623.00
Randi Enison (SA) 64 330 $21,120.00
Justin Fitzdam (A) 5,231.50 720 $3,766,680.00
Brian Garvey (SA) 154.2 180 $27,756.00
Rachael Anne Gelber (A) 271.4 620 $168,268.00
Eli Glasser (OC) 1,019.30 750 $764,475.00

 

 

' Boies Schiller Flexner has compiled its lodestar using 2017 hourly rates for individuals still at
the firm and for individuals no longer at the firm by using their last hourly rate.

2

Supp. App. 002
Case 9:18-cv-80176-BB Document 324-3 Entered on FLSD Docket 12/09/2019 Page 3 of 4
Case 3:02-cv-01152-M Document 832 Filed 07/24/17 Page6of7 PagelD 43934

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Hours Rate 2017 Lodestar
Carl E. Goldfarb (P) 8,086.40 850 $6,873,440.00
Beth Griffin (Sum) 31.8 290 $9,222.00
Steven Habig (PL) 28 100 $2,800.00
Anna Hayes (A) 81 420 $34,020.00
Dennis Heller (SA) 647.7 310 $200,787.00
Andres Idarraga (A) 2,698.80 630 $1,700,244.00
Heather Justice (SA) 193.8 180 $34,884.00
Katherine Katz (Sum) 67.8 290 $19,662.00
David Kligler (SA) 551.2 350 $192,920.00
Susan Klock (A) 698.3 620 $432,946.00
Carolyn Lee (PL) 292.5 200 $58,500.00
Peter Legere (SA) 624.3 170 $106,131.00
Lauren Fleischer Louis (OC) 390.4 700 $273,280.00
Aaron Marcus (A) 173.2 590 $102,188.00
Erica Maultsby (PL) 705.9 135 $95,296.50
Sigrid McCawley (P) 2,350.60 890 $2,092,034.00
Thomas M. McCawley (SA) 4,207.50 390 $1,640,925.00
David Nelson (P) 1,867.70 980 $1,824,466.00
Pascual Oliu (A) 58.5 620 $36,270.00
Zhen Pan (SA) 0 370 $0.00
Michael Panayotou (SA) 440 180 $79,200.00
Gera R. Peoples (A) 36.9 450 $16,605.00
Sandra Perkins (PL) 110.8 260 $28,808.00
Eric Posner (P) 197.2 1,150.00 $226,780.00
Vijay Raveendranath (SA) 491.6 350 $172,060.00
Joshua Riley (P) 21.7 910 $19,747.00
Christine L. Rotondo (PL) 138.2 140 $19,348.00
Steven Schmelkin (SA) 388.5 340 $132,090.00
Alec Schultz (A) 607 660 $400,620.00
Adam Shaw (P) 34.5 890 $30,705.00
Josh Sheptow (A) 225.3 650 $146,445.00
Jonathan Silver (SA) 114.1 390 $15,288.00
Robert B. Silver (P) 177.7 1,180.00 $209,686.00
Ian Silverman (SA) 207.1 170 $35,207.00
Stuart H. Singer (P) 79.5 1,030.00 $81,885.00
Mark Singletary (SA) 622.2 350 $217,770.00
Matthew Smith (PL) 156.6 190 $29,754.00
Grand
Total
Grand Total Duration 42,233.4 Lodestar $26,558,485.50
3

Supp. App. 003

 
Case 9:18-cv-80176-BB Document 324-3 Entered on FLSD Docket 12/09/2019 Page 4 of 4
Case 3:02-cv-01152-M Document 832 Filed 07/24/17 Page 7of? PagelD 43935

(A) Associate

(P) Partner

(OC) Of Counsel

(SA) Staff Attorney
(PL) Paralegal

(Sum) Summer Associate

4, Time spent with regard to Lead Counsel’s application for fees including this

declaration, are not included in the table.

FURTHER DECLARANT SAYETH NOT.

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that I executed this declaration on July 24, 2017 in Fort Lauderdale, Florida.

/s/ Carl E. Goldfarb
Carl E. Goldfarb

Supp. App. 004
